Case 2:20-cv-02019-JTF-atc Document 16 Filed 10/14/20 Page 1 of 8                          PageID 32




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TENNESSEE
                                     WESTERN DIVISION


     BARRY KENDALE ANGLIN,                             )
                                                       )
             Plaintiff,                                )
                                                       )       No. 2:20-cv-02019-JTF-atc
                                                       )
     v.                                                )
                                                       )
     SHELBY COUNTY JAIL and OFFICER                    )
     JONES,                                            )
                                                       )
             Defendants.                               )


           ORDER DISIMISSING COMPLAINT (ECF NO. 1) WITHOUT PREJUDICE,
          MODIFYING THE DOCKET, GRANTING LEAVE TO AMEND COMPLAINT,
                 DENYING MOTION FOR EXTENSION (ECF NO. 5), AND
                DENYING REQUEST FOR APPOINTMENT OF COUNSEL


           On January 8, 2020, Plaintiff Barry Kendale Anglin, booking number 11911834, who is

incarcerated at Shelby County Jail (“Jail”), in Memphis, Tennessee, filed a pro se complaint

pursuant to 42 U.S.C. § 1983. (ECF No. 1.) On February 13, 2020, the Court granted Plaintiff

leave to proceed in forma pauperis and assessed the $350 filing fee. (ECF No. 10.)

           Plaintiff sues Shelby County Jail; and Shelby County Correctional Officer Jones. (ECF

No. 1 at PageID 1-2.) The Clerk is directed to modify the docket to add Shelby County as a

Defendant.

I.         LEGAL STANDARDS

           A.      Screening Requirements

           The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaint —

           (1) is frivolous, malicious, or fails to state a claim upon which relief may be granted; or
Case 2:20-cv-02019-JTF-atc Document 16 Filed 10/14/20 Page 2 of 8                          PageID 33




        (2) seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

        In assessing whether the complaint in this case states a claim on which relief may be

granted, the Court applies the standards of Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal,

556 U.S. 662, 677-79 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007). Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts a plaintiff’s

“well-pleaded” factual allegations as true and then determines whether the allegations “‘plausibly

suggest an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011)

(quoting Iqbal, 556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of

truth,” and legal conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679.

Although a complaint need only contain “a short and plain statement of the claim showing that the

pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations

to make a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S.

at 555 n.3.

        “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.”                  Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are

not exempt from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891

F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir.

Jan. 31, 2011) (affirming dismissal of pro se complaint for failure to comply with “unique pleading

requirements” and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in

his pleading’” (quoting Clark v. Nat'l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir.

1975))).

                                                   2
Case 2:20-cv-02019-JTF-atc Document 16 Filed 10/14/20 Page 3 of 8                           PageID 34




          B.     Requirements to State A Claim Under 42 U.S.C. § 1983

          Plaintiff filed his complaint (ECF No. 1) pursuant to 42 U.S.C. § 1983, which provides:

                 Every person who, under color of any statute, ordinance, regulation,
                 custom, or usage, of any State or Territory or the District of
                 Columbia, subjects, or causes to be subjected, any citizen of the
                 United States or other person within the jurisdiction thereof to the
                 deprivation of any rights, privileges, or immunities secured by the
                 Constitution and laws, shall be liable to the party injured in an action
                 at law, suit in equity, or other proper proceeding for redress....

          To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States; and (2) which was committed

by a defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

II.       ANALYSIS

          Plaintiff alleges that Officer Jones “brutally assaulted” him on “December 30, 2019 at

approximately 3:00p.m.” (the Incident). (ECF No. 1 at PageID 2.) Anglin states that he was

handcuffed in his cell during the Incident and that two other inmates witnessed the event. He

provides no details of the Incident. He does not describe Officer Jones’s actions during it. Plaintiff

seeks “compensat[ion] for my back, neck and head injuries and sleep apnea.” (Id. at PageID 3.)

          Claims against Shelby County: Plaintiff names the Shelby County Jail as a defendant.

Governmental departments, divisions, and buildings are not suable entities. Therefore, the Court

construes those claims against Shelby County. See generally Hafer v. Melo, 502 U.S. 21 (1991).

See also Buffer v. Frazier, No. 14-2497, 2015 WL 1637915, at *1 n.1 (W.D. Tenn. Apr. 13, 2015).

A local government “cannot be held liable under 1983 on a respondeat superior theory.” Monell

v. Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis in original); see also Searcy v. City of

Dayton, 38 F.3d 282, 286 (6th Cir. 1994); Berry v. City of Detroit, 25 F.3d 1342, 1345 (6th Cir.

                                                    3
Case 2:20-cv-02019-JTF-atc Document 16 Filed 10/14/20 Page 4 of 8                          PageID 35




1994). A county cannot be held responsible for a constitutional deprivation unless there is a direct

causal link between a governmental policy or custom and the alleged constitutional

deprivation. Monell, 436 U.S. at 691–92; Deaton v. Montgomery Co., Ohio, 989 F.2d 885, 889

(6th Cir. 1993). To demonstrate governmental liability, a plaintiff “must identify the municipal

policy or custom; (2) connect the policy to the municipality; and (3) show that his particular injury

was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir.

2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). “Where a

government ‘custom has not received formal approval through the body’s official decisionmaking

channels,’ such a custom may still be the subject of a § 1983 suit.” Alkire, 330 F.3d at

815 (quoting Monell, 436 U.S. at 690–91). Such circumstances include those where, “[a]lthough

not authorized by written law, such practices of state officials could well be so permanent and well

settled as to constitute a ‘custom or usage’ with the force of law.” Monell, 436 U.S.at 691. The

policy or custom “must be ‘the moving force of the constitutional violation’ in order to establish

the liability of a government body under § 1983.” Searcy, 38 F.3d at 286 (quoting Polk Co. v.

Dodson, 454 U.S. 312, 326 (1981) (citation omitted)). “ [T]he touchstone of ‘official policy’ is

designed ‘to distinguish acts of the municipality from acts of employees of the municipality, and

thereby make clear that municipal liability is limited to action for which the municipality is

actually   responsible.’”      City   of    St.    Louis   v.    Praprotnik, 485    U.S.    112,    138

(1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479–80 (1986)) (emphasis in original).

       Although     civil   rights    plaintiffs    are    not   required   to     plead    the    facts

demonstrating municipal liability with particularity, Leatherman v. Tarrant Cnty. Narcotics

Intelligence & Coordination Unit, 507 U.S. 163, 168–69 (1993), the complaint must be sufficient

to put the municipality on notice of a plaintiff’s theory of liability, see, e.g., Fowler v.

                                                   4
Case 2:20-cv-02019-JTF-atc Document 16 Filed 10/14/20 Page 5 of 8                      PageID 36




Campbell, No. 3:06CV–P610, 2007 WL 1035007, at *2 (W.D. Ky. Mar. 30, 2007); Yeackering v.

Ankrom, No. 4:05–CV–00018, 2005 WL 1877964, at *2 (W.D. Ky. Aug. 5, 2005); Oliver v. City

of Memphis, No. 04–2074, 2004 WL 3316242, at *4 (W.D. Tenn. Dec. 2, 2004); cf. Raub v.

Correc. Med. Servs., Inc., No. 06–13942, 2008 WL 160611, at *2 (E.D. Mich. Jan. 15,

2008) (denying motion to dismiss where complaint contained conclusory allegations of a custom

or practice); Cleary v. Cnty. of Macomb, No. 06–15505, 2007 WL 2669102, at *20 (E.D. Mich.

Sept. 6, 2007) (same); Morningstar v. City of Detroit, No. 06–11073, 2007 WL 2669156, at *8

(E.D. Mich. Sept. 6, 2007) (same); Chidester v. City of Memphis, No. 02–2556, 2006 WL

1421099, at *3 (W.D. Tenn. June 15, 2005).

       The allegations of Anglin’s complaint fail to identify any official policy or custom of

Shelby County that caused injury to him regarding the Incident. Instead, it appears that Plaintiff

is suing the Shelby County Jail because he was confined in a county institution. Anglin has not

sufficiently alleged a claim against the County. For these reasons, the Court DISMISSES the

complaint’s claims against Shelby County, for failure to state a claim on which relief can be

granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Excessive force claims: The Eighth Amendment protects a convicted inmate from cruel

and unusual punishments, including “the unnecessary and wanton infliction of pain.” See Hudson

v. McMillian, 503 U.S. 1, 5 (1992) (quoting Whitley v. Albers, 475 U.S. 312, 319 (1986)); Wilson

v. Seiter, 501 U.S. 294 (1991).1 Establishing an Eighth Amendment claim of excessive force



       1
          Anglin was a convicted prisoner at the time of the Incident, not a pretrial detainee. (See
ECF No. 9 at PageID 19 (“my incarceration began [on] 9-16-2019”); ECF No. 13 at PageID 28 (“I
didn’t get released from the Shelby County Jail on July 22nd”).) Therefore, Anglin’s claims arise
under the Eighth Amendment’s prohibition of cruel and unusual punishment and its subjective
standard, which takes into account a defendant’s state of mind. See Estelle v. Gamble, 429 U.S.
97, 104 (1976). See also Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015) (pretrial detainees’
                                                5
Case 2:20-cv-02019-JTF-atc Document 16 Filed 10/14/20 Page 6 of 8                       PageID 37




requires a showing that (1) “the alleged wrongdoing was objectively ‘harmful enough’ to establish

a constitutional violation,” and (2) “‘the officials act[ed] with a sufficiently culpable state of

mind.’” Hudson, 503 U.S. at 8 (quoting Wilson, 501 U.S. at 298, 303). The “core judicial inquiry”

is “whether force was applied in a good-faith effort to maintain or restore discipline, or maliciously

and sadistically to cause harm.” Id. at 6 (citing Whitley, 475 U.S. at 320-21).

       Here, Anglin does not describe Officer Jones’s actions that were supposedly

unconstitutional. Anglin simply concludes that Jones used excessive force. That contention alone

does not satisfy the pleading standard and fails to state a claim under the Eighth

Amendment. See Twombly, 550 U.S. at 555 (“[A] plaintiff’s obligation to provide the ‘grounds’

of his ‘entitle[ment] to relief’ requires more than labels and conclusions....”). Anglin alleges no

facts that Jones acted maliciously or sadistically with the intent to cause him harm, rather than to

maintain the security that is necessary to safety at Shelby County Jail. For these reasons, Plaintiff

has not sufficiently alleged an Eighth Amendment claim of excessive force.                The Court

DISMISSES the complaint’s excessive force claims for failure to state a claim on which relief can

be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

III.   AMENDMENT UNDER THE PLRA

       The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal of some of his claims under the PLRA. LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam)

(“Ordinarily, before dismissal for failure to state a claim is ordered, some form of notice and an

opportunity to cure the deficiencies in the complaint must be afforded.”). Leave to amend is not




protection against excessive force is provided by the Fourteenth Amendment’s standard of
objective reasonableness).
                                             6
Case 2:20-cv-02019-JTF-atc Document 16 Filed 10/14/20 Page 7 of 8                         PageID 38




required where a deficiency cannot be cured. Gonzalez-Gonzalez v. United States, 257 F.3d 31,

37 (1st Cir. 2001) (“This does not mean, of course, that every sua sponte dismissal entered without

prior notice to the plaintiff automatically must be reversed. If it is crystal clear that . . . amending

the complaint would be futile, then a sua sponte dismissal may stand.”); Curley v. Perry, 246 F.3d

1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte dismissal of a

meritless complaint that cannot be salvaged by amendment comports with due process and does

not infringe the right of access to the courts.”). In this case, the Court grants Plaintiff leave to

amend. Any amendment must be filed within twenty-one (21) days after the date of this order.

An amended complaint will supersede the original complaint and must be complete in itself

without reference to the prior pleadings. The amended complaint must be signed, and its text must

allege sufficient facts to support each claim without reference to any extraneous document. Any

exhibits must be identified by number in the text of the amended complaint and must be attached

to the complaint. All amended claims must arise from facts alleged in the original complaint.

Each claim must be stated in a separate count and must identify each Defendant sued in that count.

If Plaintiff fails to timely file an amended complaint, the Court will assess a strike pursuant to 28

U.S.C. § 1915(g) and enter judgment.

IV.    CONCLUSION

        For all of the reasons explained above: (1) The claims in the complaint (ECF No. 1) are

DISMISSED WITHOUT PREJUDICE for failure to state a claim on which relief can be

granted, pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b); (2) leave to amend is GRANTED;

and    (3)   because     the   Court     is   dismissing     the   complaint,     Plaintiff’s   request




                                                   7
Case 2:20-cv-02019-JTF-atc Document 16 Filed 10/14/20 Page 8 of 8                    PageID 39




for appointment of counsel (ECF No. 1 at PageID 32) is DENIED as moot. Finally, to the extent

that any portion of Plaintiff’s January 27, 2020 motion for extension of time to obtain his inmate

trust account for in forma pauperis purposes (ECF No. 5) remains pending, it is DENIED as moot;

the Court granted him an extension on January 30, 2020 (ECF No. 7), Plaintiff submitted his

inmate balance history report on February 6, 2020 (ECF No. 8), and the Court granted him leave

to proceed in forma pauperis on February 13, 2020. (ECF No. 10.)


       IT IS SO ORDERED, this 14th day of October 2020.

                                              s/John T. Fowlkes, Jr.
                                             JOHN T. FOWLKES, JR.
                                             UNITED STATES DISTRICT JUDGE




       2
          Plaintiff does not explain why he seeks appointment of counsel. Rather, he simply states
at the conclusion of his complaint: “Also needs an appointed attorney.” (ECF No. 1 at PageID 3.)
                                                 8
